THE     A      RNEY         GENERAL
                                OFTEXAS




Honorable James U. Cross                      Opinion No.   M-l   131
Executive Director
Texas Parks and Wildlife Dept.                Re: May the Texas Parks and
John H. Reagan Building                           Wildlife Department contract
Austin, Texas    78701                            for the sale of water to a
                                                  private individual whose
Dear Mr. Cross:                                   property adjoins a state park?

       You have requested an opinion of this office regarding the above
captioned matter.   The circumstances   are set forth in your request
as follows:

          “On November 3, 1971 Mr. William Ellis of
          Grand Prairie submitted a formal request to our
          Department for permission to tap the water line
          in Eisenhower State Park in order to obtain water
          service for his residence now under construction
          on adjacent property.
           11
                .   .   .




           “You are advised the Eisenhower State Park water
           system, including the water line from the City of
           Denison Water Plant to the park, was constructed
           by the state and, therefore, is State property.  The
           Department purchases water from the City of
           Denison at standard rates.    . . . ” (Emphasis added)

As pointed our in your request,    the water line was constructed       by the
State and is State property.

      Neither the statute creating the Parks and Wildlife Department
and defining its powers (Article 978f-3a, P. C. ) nor the statute creating




                                     -5503-
Honorable   James U. Cross,    page 2     (M-1131)



the Eisenhower State Park (Article 6077k, V. C. S. ) contain any provision
which would allow the Parks and Wildlife Department to contract with
any private individual for the sale of water.

      Powers and duties of public officers such as the Parks and Wildlife
Department are restricted   to those authorized and necessarily   implied.
47 Tex. Jur. 2d 138-9, Public Officers, Sec. 105. The Salvage and
Surplus Act of 1957 (Art. 666, V. C. S. ) is the general statute governing
sale of personal property to individuals by the State, but this Act does
not authorize sale of water by your agency under these circumstances.

       Article 6077k, which creates the Eisenhower State Park, authorizes
the administrative  state agency to operate the park under its regulations
and you advise us that no regulations relating tothe sale of water under
these circumstances    are in effect. However, before any such regulation
may be validly promulgated for such sale, the Legislature would have
to enact statutory authority authorizing such sales.

                                 SUMMARY

                The Texas Parks and Wildlife Department does
            not have statutory authority to contract for the sale
            of water to a private individual whose property
            adjoins a state park.

                                        YoudAery       truly,




                                                     General of Texas

Prepared    by James Hackney
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman


                                     - 5504-
.       .




    Honorable   James U. Cross,   page 3    (M-1131)




    Harriet Burke
    Jack Goodman
    Bill Campbell
    Roland Allen

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                       -5505-